Case: 14-51302      Document: 00513146396         Page: 1    Date Filed: 08/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-51302
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                           August 7, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RICARDO DOMINGUEZ-OLLARSOVAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-446-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Ricardo Dominguez-Ollarsoval (Dominguez) challenges the 24-month
term of imprisonment imposed following his guilty-plea conviction of illegal
reentry, in violation of 8 U.S.C. § 1326. He argues that the non-guideline
sentence, which is above the advisory guidelines range of 10 to 16 months, is
unreasonable and greater than necessary to satisfy the sentencing goals of
18 U.S.C. § 3553(a).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51302    Document: 00513146396     Page: 2   Date Filed: 08/07/2015


                                 No. 14-51302

      Where, as in the instant proceeding, there is no procedural error, this
court reviews the sentence for substantive reasonableness under the abuse-of-
discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007); United
States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). The specific
characterization of the sentence is irrelevant as long as the sentence is
reasonable under the totality of the relevant factors in § 3553(a). See United
States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008).
      In Dominguez’s case, the district court’s reasons for the sentence were
fact-specific and consistent with the § 3553(a) sentencing factors. See United
States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006). Although Dominguez argues
that the district court placed undue weight on his criminal history, a district
court may consider a defendant’s criminal history when imposing a non-
guidelines sentence. See Smith, 440 F.3d at 709; U.S.S.G. § 1B1.4 (2013).
Additionally, while Dominguez contends that the district court failed to
properly consider his personal circumstances, there is no requirement that a
sentencing court accord personal circumstances dispositive weight. See United
States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008). Finally, this court
has upheld upward departures or variances of similar or greater magnitudes.
See United States v. Jones, 444 F.3d 430, 433, 442 (5th Cir. 2006); United States
v. Smith, 417 F.3d 483, 492 (5th Cir. 2005); United States v. Daughenbaugh,
49 F.3d 171, 174-75 (5th Cir. 1995).
      The judgment of the district court is AFFIRMED.




                                       2